Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 1 of 29 PageID #: 1978
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 2 of 29 PageID #: 1979




                      TABLE OF CONTENTS
  TABLE OF AUTHORITIES .................................................................................... ii
  NATURE AND STAGE OF PROCEEDINGS ........................................................ 1
  STATEMENT OF RELEVANT FACTS ................................................................. 3
  I.          Imperium’s 2011 action against Sony ............................................................ 3
  II.         Imperium’s 2014 action against Samsung ...................................................... 4
  III.        Pictos files for an investigation before the International Trade
              Commission .................................................................................................... 6
  ARGUMENT ............................................................................................................ 7
  I.          Legal Standard ................................................................................................ 7
  II.         Samsung cannot satisfy the requirements for issuance of a preliminary
              injunction. ....................................................................................................... 7
         A.        There is no reasonable likelihood of Samsung’s success...........................7
              1.       Imperium has explicitly excluded licensed products from its
                       ITC exclusion request............................................................................8
              2.       Only the use of Sony image sensors are licensed; Samsung and
                       other third-party image sensors used by Samsung are explicitly
                       excluded from the SLA .........................................................................9
              3.       Samsung’s argument would grant it a sub-license for its
                       infringing sensors, which is disallowed under the SLA......................14
              4.       Samsung’s products are not Covered Third Party Products. ..............15
                       a)        Samsung image sensors are not “designed and marketed”
                                 to operate with a Sony image sensor. .......................................16
                       b)        Samsung does not admit that its products are “covered by
                                 any claim of the Licensed Patents” and are therefore not
                                 Covered Third Party Products...................................................19
              5.       Samsung’s interpretation of the SLA contradicts other parties’
                       contemporaneous interpretations. .......................................................19
         B.        Samsung does not face irreparable harm..................................................20
         C.        The balance of hardships weighs in favor of Imperium and against
                   Samsung....................................................................................................21
         D.        Public Interest favors Imperium. ..............................................................22
  CONCLUSION ....................................................................................................... 24

                                                                   i
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 3 of 29 PageID #: 1980




                                      TABLE OF AUTHORITIES

  Cases
  Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of
    Texas, 571 U.S. 49 (2013) ....................................................................................23
  Chrysler Motors Corp. v. Auto Body Panels of Ohio, Inc.,
   908 F.2d 951 (Fed. Cir. 1990)…………………………………………………....7

  Granite Constr. Co. v. United States, 962 F.2d 998 (Fed. Cir. 1992) .....................13
  In re G-I Holdings, Inc., 755 F.3d 195 (3d Cir. 2014) ............................................14
  Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363 (Fed. Cir. 2008) ......................21
  Kos. Pharm., Inc. v. Andrx Corp., 369 F.3d 700 (3d Cir. 2004) ...............................7
  Kuhn Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393 (Del. 2010) .........13
  Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153 (Del. 2010) ..................................13
  Reebok Int’l Ltd. v. J. Baker, Inc., 32 F.3d 1552 (Fed. Cir. 1994) ............................9
  Texas Instruments Inc. v. Tessera, Inc., 231 F.3d 1325 (Fed. Cir. 2000) .............7, 9




                                                          ii
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 4 of 29 PageID #: 1981




                   NATURE AND STAGE OF PROCEEDINGS

        After deciding for the first seventeen months of litigation in Texas not to raise

  its so-called Sony License Defense and thereafter being displeased with the Eastern

  District of Texas’ rulings on that defense, Samsung filed the instant action in

  November 2015. After Samsung prevailed in the Eastern District, it resurrected this

  case to try again to enforce a contract to which it was not a party and the benefits

  from which it was explicitly excluded. In September 2020, Pictos, as Imperium is

  now known, filed a request with the International Trade Commission asking the

  Commission to exclude from import into the U.S. all Samsung imaging sensors and

  unlicensed products containing those sensors that infringed Pictos’s patents and

  benefitted from trade secrets misappropriated by Samsung. The ITC has scheduled

  a Markman hearing for April 26, 2021, and a hearing on the merits for August 16-

  23, 2021. Samsung now moves to enjoin Imperium from pursuing the ITC action.




                                            1
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 5 of 29 PageID #: 1982




                            SUMMARY OF ARGUMENT

               Samsung cannot satisfy the four requirements for issuance of a

  preliminary injunction and its request should therefore be denied.

               There is no likelihood Samsung will succeed because Pictos

  unambiguously excluded licensed products (i.e., Sony imaging sensors) from its ITC

  Complaint, Imperium and Sony explicitly excluded Samsung from the benefits of

  the SLA, Samsung’s products are not Covered Third Party Products, and Samsung’s

  interpretation of the SLA is contrary to its plain language.

               Samsung does not face irreparable harm because the expenses it alleges

  do not qualify as irreparable harm as a matter of law. Moreover, the harm Samsung

  claims would only occur unjustly if the ITC wrongly decides the issues before it, an

  assumption which should not be the basis for an irreparable harm finding.

               The other preliminary injunction factors weigh against Samsung and in

  favor of denying its requested preliminary injunction.




                                            2
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 6 of 29 PageID #: 1983




                       STATEMENT OF RELEVANT FACTS

  I.    Imperium’s 2011 action against Sony
        In 2011, Imperium sued Sony, Apple, LG, Motorola, and three other large

  Samsung competitors for infringing five patents.1 That litigation concluded two

  years later, when the defendants each signed confidential settlement-and-license

  agreements with Imperium.2 At the time of settlement, many of the co-defendants

  used Sony image sensors, including Apple, LG, and Motorola Mobility. Because

  Imperium and the settling parties desired to settle all of the claims against them

  separately, Imperium and each settling party agreed to exclude from the benefits of

  their particular settlement certain other parties. The list of excluded parties included

  the other named defendants and certain third parties.          Without these explicit

  exclusions, settlement with Sony would have negated or minimized the value of

  settlement with many of the other defendants, including Apple, LG, and

  Motorola/Google, because those parties were using almost exclusively Sony image

  sensors – and many still do.

        While settling with Apple, Sony, Motorola and others, Imperium anticipated

  bringing infringement claims against Samsung and therefore explicitly excluded




  1
         See D.I. 63 at ¶ 2; E.D. Tex. Case 4:11-cv-163 (“Sony action”), D.I. 1
  (asserting, inter alia, Imperium’s U.S. Patent No. 6,271,884).
  2
        See, e.g., Sony action D.I. 512, 517, 522, 527, 531, 535, 536.
                                             3
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 7 of 29 PageID #: 1984




  Samsung’s products as licensed products                                            ,

  including in the Sony-Imperium license agreement (“SLA”).3

  II.   Imperium’s 2014 action against Samsung
        Imperium commenced its Texas action against Samsung in June 2014, less

  than a year after finally settling all claims against Apple, Sony, et. al., alleging

  infringement of three patents.4

        Samsung’s interrogatory responses indicated that some of the accused

  products contained Sony-manufactured image sensors.5 This was consistent with

  Imperium’s obligations under the SLA, since these Sony components were

  superfluous to Imperium’s infringement claims.6

        After Imperium received consent from Sony, it produced a copy of the SLA

  to Samsung on April 2, 2015, and




  3
       D.I. 10-1 (copy of SLA) at 3–4 (§§ 2.1, 2.2, 2.6); see also id. at 2 (defining
  “Covered Third Party Products”); D.I. 63 at ¶¶ 3–4.
  4
        D.I. 63 at ¶ 5; Texas action D.I. 1.
  5
        Texas action D.I. 169-16 (identifying image sensors in accused products).
  6
         Such products invariably include third-party components, and Samsung’s
  were no exception. See, e.g., id. (identifying sensors from Panasonic, Texas
  Instruments, and ~10 other companies). But Imperium did not rely on Sony sensors
  to satisfy any element of the asserted patent claims, since some accused products
  had multiple cameras, and each phone, tablet or laptop contained at least one non-
  Sony sensor. The asserted ’029 patent claims also did not require an image sensor.
                                               4
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 8 of 29 PageID #: 1985




              7



        The Texas court’s fact discovery and summary judgment deadline—

  September 9, 2015—passed without Samsung alleging a license defense premised

  on the SLA or any other Imperium license agreement.8 Instead, on November 3,

  2015, Samsung first raised the SLA in the Texas action via a request to file an “out-

  of-time” summary-judgment motion.9 That was two months after the deadline,

  seven months after receiving the SLA from Imperium, and almost seventeen months

  after receiving the complaint. What is more, discovery showed that Samsung had

  been tracking the Sony action, and had known of Sony settling “to Imperium’s

  satisfaction,” long before then.10




  7
        D.I. 37 (Samsung response to previous motion to dismiss) at 3.
  8
         Samsung’s answer alleged “[o]n information and belief” a placeholder
  defense based on “a covenant not to sue, an express and/or implied license, and/or
  [patent] exhaustion.” Texas action D.I. 29 at ¶ 63. In responding to Imperium’s
  interrogatories, Samsung said its investigation was ongoing, and did not provide any
  further information until July 2015—when it specified an unrelated license theory
  based on an industry standards body. Texas action D.I. 169-2 at 38–39.
  9
        Texas action D.I. 155; see also D.I. 63 at ¶¶ 9–11.
  10
        Just weeks after Imperium’s filing of the Sony action, Samsung hired a patent
  broker to try to purchase Imperium’s patents anonymously. See Fed. Cir. Case 18-
  1923, D.I. 31 at 9. Samsung then continued to track that litigation through the end
  of 2013. See id. at 22. In one October 31, 2013 email, Samsung’s broker informed a
  Samsung in-house attorney that the Sony action had concluded and Sony had “settled
  to Imperium’s satisfaction.” See id. at 21.
                                           5
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 9 of 29 PageID #: 1986




  III.   Pictos files for an investigation before the International Trade
         Commission
         On September 25, 2020, Pictos, as Imperium is now known, filed a Complaint

  before the International Trade Commission (the “ITC”) requesting that the ITC

  institute an investigation as to Samsung’s unfair trade practices, i.e., its

  misappropriation of Pictos’ trade secrets and its infringement of Pictos’ patents.

  Fully aware of its commitments in various licenses, Pictos explicitly excluded

  validly licensed products from its request for an exclusion order:

          Licensees for all of the Asserted Patents are included in Confidential
          Exhibit 1. Upon information and belief, Respondents may use digital
          imaging chips manufactured by one of more of Complainant’s
          licensees. Complainant does not seek exclusion of any of
          Respondents’ products using digital imaging devices licensed
          pursuant to a valid licensing agreement, but only for unlicensed
          digital imaging devices.11




  11
        First Amended ITC Complaint ¶ 47. (D.I 125, A149-204). For the Court’s
  convenience and to avoid duplicative filings, Imperium refers to Samsung’s exhibits
  and appendix to its motion for a preliminary injunction wherever possible.
                                            6
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 10 of 29 PageID #: 1987




                                         ARGUMENT

   I.         Legal Standard
              A party seeking an injunction must show: (1) a reasonable likelihood of

   success on the merits; (2) irreparable harm; (3) a balance of hardships in its favor;

   and (4) a public interest in favor of the injunction. See Chrysler Motors Corp. v. Auto

   Body Panels of Ohio, Inc., 908 F.2d 951, 952 (Fed. Cir. 1990); Kos. Pharm., Inc. v.

   Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004); Texas Instruments Inc. v. Tessera,

   Inc., 231 F.3d 1325, 1329 (Fed. Cir. 2000). Samsung cannot meet these threshold

   requirements.

   II.        Samsung cannot satisfy the requirements for issuance of a preliminary
              injunction.
         A.      There is no reasonable likelihood of Samsung’s success.
              No reasonable world exists where Samsung has a likelihood of success. First,

   Pictos has explicitly excluded licensed products from its request to the ITC.

   Therefore, because Pictos did not request an exclusion based on Sony’s products

   licensed under the SLA, Samsung has no likelihood of succeeding based on the SLA.

   Second, Samsung is not a third-party beneficiary of the SLA. Third, Samsung’s

   products are not Covered Third-Party Products such that Samsung enjoys no benefits

   under the SLA for the products at issue. Fourth, Samsung’s attempted reliance on

   parole evidence is unavailing and foreclosed by the SLA’s integration clause. Fifth,




                                                7
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 11 of 29 PageID #: 1988




   Samsung’s interpretation of the SLA would require rewriting the SLA to allow for

   sub-licensing, a right specifically not granted in the SLA.

            1.     Imperium has explicitly excluded licensed products from its
                   ITC exclusion request.
         Samsung has no chance of success at the ITC based on the SLA because Pictos

   explicitly excluded licensed products from its requested ITC relief. For Samsung to

   have any likelihood of success for purposes of its preliminary injunction motion, it

   must have a likelihood of success on the SLA before the ITC. Because Pictos has

   explicitly excluded validly licensed products – i.e., products covered by the SLA –

   from its requested relief before the ITC, there is zero chance of success for Samsung

   based on its SLA defense before the ITC.

         Pictos is aware of and continues to honor its license agreements, including the

   SLA. In its Complaint, Pictos made very clear it was not seeking exclusion of the

   products of its licensees. As confidential exhibits to its Complaint, Pictos provided

   the ITC a complete list of its licensees and their associated license agreements.

   Pictos went on to leave no question it both recognized that Samsung might use

   licensed sensors and that Pictos did not seek exclusion based on any licensed sensor.

          Licensees for all of the Asserted Patents are included in Confidential
          Exhibit 1. Upon information and belief, Respondents may use digital
          imaging chips manufactured by one of more of Complainant’s
          licensees. Complainant does not seek exclusion of any of
          Respondents’ products using digital imaging devices licensed



                                             8
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 12 of 29 PageID #: 1989




             pursuant to a valid licensing agreement, but only for unlicensed
             digital imaging devices.12
         As a result, the only way Samsung succeeds on its SLA defense before the

   ITC is if the presiding judge and the Commission ignore Pictos’s well-tailored

   requested relief. Samsung’s likelihood of success is therefore entirely dependent on

   assuming that the presiding judge and the ITC will make an incorrect decision. This

   assumption is not a valid basis for finding a likelihood of success. The Court should

   deny Samsung’s motion on this ground alone.13

              2.     Only the use of Sony image sensors are licensed; Samsung and
                     other third-party image sensors used by Samsung are explicitly
                     excluded from the SLA
         Samsung and other third-party image sensors are explicitly excluded from

   benefitting from the SLA and therefore Samsung has no likelihood of success on the

   merits.

         The plain language of the SLA is unambiguous, the “Licensed Products” are

   limited to Sony products, in this case Sony image sensors.

             “'Licensed Products” means any past, present, and future products,
             product lines, services, devices, systems, components, network,
             hardware, software, method, process, functionality, feature,

   12
         First Amended ITC Complaint ¶ 47. A149-204.
   13
          “[B]ecause ‘a movant must establish both a likelihood of success on the merits
   and irreparable harm ... the district court may deny a preliminary injunction based
   on the movant's failure to establish either of these two crucial factors without making
   additional findings respecting the other factors.’” Texas Instruments Inc., 231 F.3d
   at 1329 (quoting Reebok Int’l Ltd. v. J. Baker, Inc., 32 F.3d 1552, 1556 (Fed. Cir.
   1994)).
                                             9
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 13 of 29 PageID #: 1990




          technology, instruction, or other instrumentality or any combination
          of the foregoing, and other offerings of Licensee.14
         Any other image sensors used in Samsung products are not licensed. As the

   definition of “Licensed Products” also makes abundantly clear, Sony does not have

   the right to sub-license or otherwise grant a license to Samsung’s non-licensed image

   sensors, even if those image sensors are in the same device.

          For avoidance of doubt, the inclusion of the term “licensed” in this
          definition does not convey the right to Licensee or its Affiliates to
          sub-license the Licensed Patents (except as otherwise provided
          herein).15
         Third party rights only extend to the provision of goods and the exploitation

   of goods (image sensors) provided by Sony, and expressly do not extend to the

   provision of goods to or the exploitation of goods by third parties, e.g., Samsung.

          Excluded Parties . . . by way of example and not of limitation, an
          Entity which is a purchaser or end-user of a Sony imaging sensor is
          not an Excluded Party with respect to that Sony imaging sensor . . . .
          (emphasis added).16
         When Imperium entered into its settlement and license with Sony, it knew full

   well it intended to continue its licensing efforts against other parties. As Samsung

   admits, “Imperium . . . knew before executing the SLA that Samsung purchased




   14
         SLA § 1 “Licensed Products” (A004).
   15
         Id.
   16
         SLA § 2.8, Excluded Parties (A006 - A007).
                                            10
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 14 of 29 PageID #: 1991




   image sensors from Sony.”17 Knowing full well it intended to continue to pursue a

   licensing agreement with Samsung, Imperium protected its right to do so.

            For avoidance of doubt, nothing herein shall be construed to convey
            any license, release or other right (other than for the provision of
            goods directly or indirectly to, and the exploitation of goods provided
            directly or indirectly by, Licensee and its Affiliates) to . . . (ii) the
            persons listed on Schedule 2.5 hereto.18
           In reliance on this provision, Imperium included Samsung on Schedule 2.5,

   along with 16 other parties with whom it had engaged or intended to engage in

   licensing discussions.19 Therefore, based on the plain terms of the SLA, Samsung

   has no chance of success because it is an Excluded Party for whom nothing in the

   SLA “shall be construed to convey any license, release or other right.”

           Samsung’s attempt to avoid the import of its inclusion on the Excluded Parties

   list fails by the plain meaning of the language on which it relies. Samsung quotes

   the final sentence of Section 2.8 to counter its explicit exclusion, but even

   momentary analysis shows that Samsung is incorrect. The last sentence states in

   full:

            Excluded Party shall not, however, include any Licensee Third
            Parties with respect to Licensed Products or Covered Third Party
            Products (regardless of whether or not they are included in
            subsections (i) - (iii) of this Section 2.8) (by way of example and not
            of limitation, an Entity which is a purchaser or end-user of a Sony

   17
           Motion in Support of Preliminary Injunction (DI. 124 at 13).
   18
           SLA § 2.8, A006-A007.
   19
           SLA, Schedule 2.5, A022.
                                               11
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 15 of 29 PageID #: 1992




          imaging sensor is not an Excluded Party with respect to that Sony
          imaging sensor).20
         The example included by Sony and Imperium is illustrative of the situation

   here. “[A]n Entity [Samsung] which is a purchaser or end-user of a Sony imaging

   sensor is not an Excluded Party with respect to that Sony imaging sensor.”21 Sony

   and Imperium recognized by their agreement that an entity like Samsung might

   include a licensed Sony imaging sensor as well as an unlicensed Samsung sensor in

   its products. To address this situation, Sony and Imperium agreed that such an entity

   would benefit from the SLA for “that Sony imaging sensor” but that the license

   would not extend to Samsung’s imaging sensor.

         Indeed, Samsung’s interpretation of Covered Third Party Products and the

   Excluded Parties clauses would make the Excluded Parties clause superfluous. If

   Samsung were not using a Sony imaging sensor, the SLA would be inapplicable and

   there would be no need to exclude Samsung. The only reason then to list Samsung

   as an Excluded Party is therefore because Samsung might use Sony imaging sensors

   and the Parties to the SLA intended to exclude it. If, as Samsung argues, any time

   Samsung includes a Sony sensor in its devices those devices are Covered Third Party

   Products and beneficiaries of the SLA, the Excluded Parties clause is drained of all

   meaning. In Samsung’s worldview therefore, the Excluded Parties clause has no


   20
         SLA § 2.8, A006-A007 (emphasis added).
   21
         Id.
                                            12
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 16 of 29 PageID #: 1993




   relevance if Samsung does not use a Sony imaging sensor and is meaningless if

   Samsung does use a Sony imaging sensor. Samsung’s argument thereby “render[s]

   a provision or term”—i.e., the Excluded Parties clause—“meaningless or illusory,”

   which would violate the rule of contract interpretation that the Court must “give each

   provision and term effect, so as not to render any part of the contract mere

   surplusage.” In re G-I Holdings, Inc., 755 F.3d 195, 203–04 (3d Cir. 2014) (quoting

   Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010)); see also Kuhn

   Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396–97 (Del. 2010));

   Granite Constr. Co. v. United States, 962 F.2d 998, 1003 (Fed. Cir. 1992) (“When

   possible, a contract must be interpreted as a whole in a manner which gives

   reasonable meaning to all its parts and avoids conflict or surplusage of its

   provisions.”).

         As above, because Samsung is an explicitly excluded party and its arguments

   nullify an entire provision of the SLA, the SLA is not applicable to the ITC

   proceedings and Samsung has no likelihood of success.22 Samsung’s requested

   preliminary injunction must be denied.




   22
          Imperium has extensively briefed its arguments as to why Samsung is not a
   third-party beneficiary to the SLA in its Motion to Transfer and incorporates those
   arguments. (DI 100 and 110).
                                            13
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 17 of 29 PageID #: 1994
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 18 of 29 PageID #: 1995




   Parties clause supports the same conclusion. Recognizing that a Sony sensor in a

   device did not convey a license to any other sensor in that third-party product, the

   parties made clear that the SLA applied only “with respect to that Sony imaging

   sensor,” not to the other sensors.25

           Nothing in the SLA grants Sony the right to extend Imperium’s license grant

   to Sony to any other party, and especially not excluded parties like Samsung.

                 4.   Samsung’s products are not Covered Third Party Products.
           Samsung and its expert argue that Samsung’s products at issue in the ITC

   investigation are “Covered Third Party Products” but both Samsung and its expert

   ignore the provisions discussed above that make clear that only Sony image sensors

   are licensed.26 According to the SLA, to be a Covered Third Party Product,

   Samsung’s products must either be “(i) . . . designed and marketed to operate in

   conjunction with or offered for sale or sold via a Licensed Product;” or they must be

   “(ii) . . .    products or services that when running, using, operating within, or

   otherwise benefitting from the functionality of a Licensed Product is covered by any

   claim of the Licensed Patents.”27 Samsung satisfies neither.




   25
           SLA § 2.8 “Excluded Parties” (A006 – A007).
   26
         Opening Brief in Support of Motion for Preliminary Injunction (“Op. Br.”)
   (DI 124 at 14).
   27
           SLA § 1 “Covered Third Party Products” (A004).
                                             15
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 19 of 29 PageID #: 1996




                a)     Samsung image sensors are not “designed and marketed” to
                       operate with a Sony image sensor.
         Samsung first argues that Samsung’s products – e.g., its “flagship” phones –

   are “designed and marketed to operate in conjunction with a Licensed Product – i.e.,

   the Sony image sensor.”28 This is a conjunctive test such that products must be

   “designed and marketed” to operate with a Sony imaging sensor. In support

   Samsung points to the expert report of Kenneth Parulski.29 Not only has Mr. Parulski

   not been, and is unlikely to be, qualified as an expert on marketing – he has no such

   qualifications – but the support in his report makes little sense.

         Mr. Parulski’s argument boils down to the fact that Samsung markets its

   products as having cameras with common resolutions and generic technical terms.

   Three examples suffice to show Samsung is very unlikely to succeed. First, Mr.

   Parulski argues that because Samsung markets the Samsung Galaxy S9 as having a

   12 megapixel camera, it is marketing it as having a Sony image sensor because the

   Sony sensor has 12 megapixels.30 But the fact that a camera is marketed as having

   12 megapixels – a very common and standard resolution – does not indicate that it




   28
         Op. Br. at 14.
   29
         Parulski Report ¶ 106 (A234 – A235).
   30
         Parulski Report ¶ 107 (A234).
                                             16
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 20 of 29 PageID #: 1997




   is a Sony camera. Indeed, Samsung’s own website lists at least eight of its own

   sensors that have 12 megapixels:31




   Marketing based on 12 megapixels is therefore just as likely, if not more likely from

   a consumer perspective for a Samsung phone, to indicate a Samsung image sensor.

         As a second example, Mr. Parulski claims that using the marketing term

   “Super Speed Dual Pixel” refers to a Sony sensor because Sony calls this “‘Dual

   PD’ (dual photo diode) technology.”32 But Samsung also refers to this technology

   as “Dual PD” technology, as can be seen in the right-most column from Samsung’s

   website above.33




   31
         See Mobile Image Sensor | Samsung Semiconductor Global Website,
   available at https://www.samsung.com/semiconductor/image-sensor/mobile-image-
   sensor/ (last visited Jan. 7, 2021).
   32
         Parulski Report ¶ 108 (A235 – A236).
   33
         See Mobile Image Sensor | Samsung Semiconductor Global Website,
   available at https://www.samsung.com/semiconductor/image-sensor/mobile-image-
   sensor/ (last visited Jan. 7, 2021).
                                            17
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 21 of 29 PageID #: 1998




         Finally, Mr. Parulski lists at least 10 phones and tablets that can use a Sony or

   Samsung image sensor interchangeably.34 None of these devices are marketed as

   the “Samsung Galaxy S6 with a Sony camera” versus the “Samsung Galaxy S6 with

   a Samsung camera.” Indeed, Samsung and Sony are allegedly fierce competitors.35

   If Samsung actually marketed its products based on their inclusion of Sony image

   sensors, it would cause itself the exact brand loyalty harm it claims in its preliminary

   injunction motion.36

         Although Imperium has not yet had an opportunity to depose or cross-examine

   Mr. Parulski, the facial inadequacy of Mr. Paulski’s “expert” report on marketing

   cannot be the basis for a finding that Samsung’s devices are “marketed” for purposes

   of the definition of Covered Third Party Products.




   34
         Parulski Report ¶¶ 90-91.
   35
         Research firm claims Sony had nearly half of the image sensor market share
   in 2019 (Feb. 17, 2020), A042 (“Samsung remains the biggest competitor to Sony's
   image sensor business.”).
   36
          See Op. Br. at 20 (“The smart phone market is highly competitive, and the top
   players (like Samsung) must constantly try to stay ahead of the competition and
   maintain brand loyalty. A244-48.”). The harm that would be caused by Samsung
   advertising based on inclusion of its primary competitor – “[g]round lost to other
   mobile phone makers would be difficult to recover and impossible to quantify,” id.
   – is routinely self-inflicted if Samsung’s expert is to be believed.
                                             18
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 22 of 29 PageID #: 1999




                 b)     Samsung does not admit that its products are “covered by
                        any claim of the Licensed Patents” and are therefore not
                        Covered Third Party Products.
         Samsung also almost argues that its products fall under the second prong of

   the “Covered Third Party Products” test: “(ii) . . . products or services that when

   running, using, operating within, or otherwise benefitting from the functionality of

   a Licensed Product is covered by any claim of the Licensed Patents.”37 But instead

   of arguing based on the actual contract language, which requires that the third-party

   products be covered “by any claim of the Licensed Patents,” Samsung argues that

   its products are “allegedly” covered by a claim of the Licensed Patents.38

   “Allegedly” being covered by a claim of the Licensed Patents is not the contractual

   language and is not the same as admitting that its products are covered.

            5.        Samsung’s interpretation of the SLA contradicts other parties’
                      contemporaneous interpretations.
         Furthermore, Samsung’s interpretation of the SLA is in direct conflict with

   the interpretation of the SLA by other contemporaneous parties. At least four other

   parties settled with Imperium after the SLA. Motorola Mobility, one of Sony’s co-

   defendants who had been purchased by Google, settled almost two months after

   Sony and was actively using Sony sensors in its Pixel Chromebook when it settled.39


   37
         Op. Br. at 14-15; SLA § 1 “Covered Third Party Products” (A004) (emphasis
   added).
   38
         Op. Br. at 14-15.
   39
         Sony action D.I. 536.
                                            19
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 23 of 29 PageID #: 2000




   LG, another co-defendant, who used Sony sensors in its G2 and G3 series of mobile

   phones, settled almost a month after Sony.40 Similarly, Samsung Techwin, one of

   Samsung’s subsidiaries and co-defendants, settled with Imperium in 2015 during the

   pendency of Imperium’s action against Samsung in Texas.41

             Each of these parties used Sony sensors at the time of settlement and each of

   these parties settled after Sony. If the SLA meant what Samsung argues it meant,

   these parties would have relied on the SLA and would have had no reason to settle.

   These parties understood the plain language of the SLA and recognized that their

   inclusion as an excluded party foreclosed the very benefits Samsung now claims.

        B.      Samsung does not face irreparable harm.
             Samsung argues that it will face irreparable harm because it will (1) incur

   expenses involved in defending the ITC proceedings and (2) suffer “price erosion,

   loss of goodwill, damage to reputation, and loss of business opportunities” if this

   Court does not issue a preliminary injunction.42 Neither alleged harm justifies a

   preliminary injunction here.

             First, it would be against well-established law to find that Samsung’s expenses

   involved in defending the ITC proceedings constitute irreparable harm. “Litigation


   40
         Sony action D.I. 531. Research in Motion also settled with Imperium in July
   2013, after Sony. Sony action D.I. 535.
   41
             Texas Action D.I. 66.
   42
             Op. Br. at 18-19.
                                               20
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 24 of 29 PageID #: 2001




   costs are undoubtedly undesirable and may take funds away from other endeavors,

   but they are not an irreparable harm in the injunction calculus.” See Innogenetics,

   N.V. v. Abbott Labs., 512 F.3d 1363, 1381 n.8 (Fed. Cir. 2008) (“If litigation costs

   were a factor, injunctive relief would be warranted in every litigated patent case.”).

             Second, price erosion, loss of goodwill, etc., are not irreparable and

   inappropriate harm unless this Court assumes that the presiding judge in the ITC

   action and the ITC will wrongly decide the issues before them. If the ITC decides

   the issues before it correctly – as it must be presumed that it will, Samsung will

   suffer no unjust harm and thus no irreparable harm. To be clear, issues of the SLA

   are not before the ITC – Pictos explicitly excluded licensed image sensors from its

   request for exclusion.43 The ITC therefore is not being asked to exclude licensed

   Sony imaging sensors, but unlicensed Samsung imaging sensors that benefit from

   misappropriation of Pictos’s trade secrets.

        C.      The balance of hardships weighs in favor of Imperium and against
                Samsung.
             The balance of hardships is not in Samsung’s favor. While it is appropriate

   for a party to comply with a forum selection clause to which it agreed with another

   contracting party, Samsung has no right to enforce a forum selection clause to which

   it was not a party and was not a third-party beneficiary. As this Court found earlier,



   43
             See supra § II.A.1.
                                              21
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 25 of 29 PageID #: 2002




   “[W]hile forum selection clauses should generally be enforced, Samsung—as an

   alleged third party beneficiary to the Sony Agreement—did not bargain for the

   clause and had no ‘settled expectations’ regarding such.”

             Additionally, the ITC action continues to progress very quickly. A Markman

   hearing is scheduled for April 26, 2021, and trial is to start on August 16, 2021.

   Moreover, the ITC proceedings will continue even if this Court issues the requested

   preliminary injunction. As requested by Samsung, a preliminary injunction here

   would prevent Pictos from seeking an exclusion order against 16 mobile phone and

   tablet models on patent grounds.44 But Pictos’s trade secret claims, which equally

   apply to those 16 mobile phone and tablet models will continue regardless.45

   Moreover, Pictos’s claims against at least 46 Samsung imaging sensors that both

   infringe Pictos’s patents and benefit from its misappropriated trade secrets will

   continue.46

        D.         Public Interest favors Imperium.
             The public interest also favors Imperium, not Samsung. Samsung is correct

   that the Supreme Court has affirmed enforcement of forum selection clauses,47 but


   44
        Declaration of Jonathan Ference-Burke and List of Samsung Products with
   Sony Sensors Accused of Infringement in ITC-1231 First Amended Complaint
   (A001 – A002).
   45
             See Op. Br. at 3 n.2.
   46
             Id.
   47
             See Op. Br. at 21.
                                               22
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 26 of 29 PageID #: 2003




   that affirmance came as between parties to a contract,48 not in favor of a third-party

   who was explicitly excluded from that contract.

         Put another way, no public interest exists in allowing a third-party to rewrite

   and then enforce a contract to which it was not a party. Instead, the public interest

   weighs in favor of honoring Imperium’s and Sony’s agreement to exclude Samsung

   from the SLA and to give meaning to the entirety of the parties’ agreement.

   Samsung’s overreach should be rejected.




   48
         See Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of
   Texas, 571 U.S. 49, 63 (2013) (enforcing forum selection clause between parties to
   the contract).
                                            23
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 27 of 29 PageID #: 2004




                                    CONCLUSION

         For all of the foregoing reasons, Imperium requests that this Court deny

   Plaintiff’s Motion for a Preliminary Injunction.

                                          STRADLEY RONON
                                          STEVENS & YOUNG, LLP


                                                 /s/ Joelle E. Polesky
                                          Joelle E. Polesky (ID No. 3694)
                                          1000 N. West Street, Suite 1200
                                          Wilmington, DE 19801
                                          Tel: 302 295-4856
                                          Email: jpolesky@stradley.com

                                          Attorneys for Defendant, Imperium IP
                                          Holdings (Cayman), Ltd.
   OF COUNSEL:
   Gregory L. Ewing (admitted pro hac vice)
   Potomac Law Group, PLLC
   1300 Pennsylvania Avenue, NW
   Washington, DC 20004
   Tel: 202 204-3005
   Email: gewing@potomaclaw.com

   Dated: January 8, 2021




                                            24
                                                                             4859147v.1
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 28 of 29 PageID #: 2005




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF DELAWARE


    SAMSUNG ELECTRONICS CO.,
    LTD.,
                     Plaintiff,

    v.                                             Civil Action 15-1059-CFC

    IMPERIUM IP HOLDINGS
    (CAYMAN), LTD.,
                      Defendant.


                        CERTIFICATE OF COMPLIANCE

         Defendant Imperium IP Holdings (Cayman), Ltd.’s Opposition to Plaintiff’s

   Preliminary Injunction Motion complies with (1) the typeface requirements of the

   November 6, 2019 Standing Order Regarding Briefing in All Cases (“Standing

   Order”) because it was prepared in Times New Roman 14-point font typeface using

   Microsoft Word 10, and (2) the type-volume limitation of the Standing Order

   because it contains 4,993 words, which were counted by Microsoft Word.

                                              STRADLEY RONON
                                              STEVENS & YOUNG, LLP

                                                     /s/ Joelle E. Polesky
                                              Joelle E. Polesky (ID No. 3694)
                                              1000 N. West Street, Suite 1279
                                              Wilmington, DE 19801
                                              Telephone: (302) 295-4856
                                              Email: jpolesky@stradley.com
   Dated: January 8, 2021
Case 1:15-cv-01059-CFC-CJB Document 142 Filed 01/15/21 Page 29 of 29 PageID #: 2006




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF DELAWARE


    SAMSUNG ELECTRONICS CO.,
    LTD.,
                     Plaintiff,

    v.                                              Civil Action 15-1059-CFC

    IMPERIUM IP HOLDINGS
    (CAYMAN), LTD.,
                      Defendant.


                            CERTIFICATE OF SERVICE

         I certify that on January 8, 2021, I caused to be served Defendant Imperium

   IP Holdings (Cayman), Ltd.’s Opposition to Plaintiff’s Preliminary Injunction

   Motion, [Proposed] Order Denying Preliminary Injunction, Certificate of

   Compliance, and this Certificate of Service on all counsel of record via email and

   caused to be served [Proposed] Order Denying Preliminary Injunction, Certificate

   of Compliance, and this Certificate of Service on all counsel of record via CM/ECF.




                                                      /s/ Joelle E. Polesky
                                               Joelle E. Polesky (ID No. 3694)
